Citation Nr: 1717795	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-30 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to September 1, 2009 for the grant of dependency benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1998 to July 2006.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted dependency benefits for the Veteran's spouse and child, effective September 1, 2009 (the first month after the dependency benefit claim was received by VA).  The current agency of original jurisdiction (AOJ) is the VA RO in Roanoke, Virginia.  A claim for additional compensation benefits for a dependent child and spouse was received in August 2009.  In August 2010, the Veteran filed a notice of disagreement with the effective date signed for the grant of dependency benefits.

VA examination reports dated in December 2013, October 2015, May 2016, October 2016, and February 2017 as well as VA treatment records dated after the most recent September 2012 statement of the case have been associated with the claims file.  While the most recent statement of the case does not include review of this evidence, this evidence pertains to issues not currently in appellate status before the Board (acquired psychiatric, cervical spine, bilateral hip, lumbar spine, gastrointestinal, and foot disorders) and the earlier effective date issue does not involve any question as to the current nature and severity of the Veteran's service-connected disabilities.  As such, this evidence is not relevant to the effective date issue decided below; therefore, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.      

In February 2017, the Veteran testified at a Board videoconference hearing at the local RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In August 2006, the Veteran received notice of a July 2006 rating decision that she had been granted a 30 percent combined disability rating for service-connected disabilities and that she was being paid as a single veteran with no dependents.

2.  The Veteran submitted a VA claim for additional compensation benefits for a dependent child and spouse that was received by VA on August 25, 2009.

3.  In September 2009, the RO granted dependency benefits for the Veteran's child and spouse, effective September 1, 2009, the first day of the first month after receipt of the claim for dependency benefits. 

4.  There were no communications received prior to August 25, 2009 that could be construed as a formal or informal claim for dependency benefits for either the Veteran's spouse or child. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2009 for the award of dependency benefits for the Veteran's spouse and child have not been met.  38 U.S.C.A. §§ 1115, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.155, 3.159, 3.326(a), 3.401(b) (2016).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  With respect to the appeal for an earlier effective date for dependency benefits, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issues turn on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

Earlier Effective Date for Dependency Benefits

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667 (2016). 

Generally, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date for the award of additional compensation for a dependent is the latest of the following dates: 
(1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of the veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise.  (ii) Date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date the dependency arises; (3) Effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; 
(4) Date of commencement of the veteran's award.  38 C.F.R. § 3.401(b). 

For claims received prior to March 24, 2015, as pertinent to this case, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.	 §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2014) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).

The Veteran contends that the RO should have assigned an earlier effective date than September 1, 2009 for the grant of dependency benefits for her spouse and child.  Specifically, in an August 2010 notice of disagreement the Veteran contended that the effective date for dependency benefits should be made effective the date of her child's birth - October 22, 2007.  The Veteran contended that she did not receive any correspondence from VA related to her disability benefits until she received the September 2009 decision granting dependency benefits from the RO.  The Veteran contended that VA failed to send the initial (August 2006) notice letter and, as such, she had no way to know she was entitled to dependency benefits.  The Veteran stated that she had repeatedly called VA throughout the years prior to September 2009 in an attempt to obtain a letter detailing her disability benefits, but received no response.  The Veteran further contended that VA paid for all her prenatal care and the birth of her child and contends that VA was aware she had a dependent and should have provided her information on how to add the child to her disability benefits.  See also November 2012 substantive appeal (on a VA Form 9).     

At the February 2017 Board hearing, the Veteran testified that she first filed a claim for dependency in December 2007, following the birth of her son and her marriage to her then-spouse.  The Veteran testified that she believed VA had misplaced the original 2007 dependency claim.  See hearing transcript at 3, 5-7, 11-16.   The Veteran testified that all prenatal treatment and the delivery of her child was paid for by VA; therefore, she contends that VA was on notice she had a dependent.  Id. at 14-15.       

As of the July 2006 rating decision, which was issued within one year of service separation, the Veteran's service-connected disabilities were rated at 30 percent or greater effective from July 20, 2006; therefore, the threshold criteria for basic entitlement to additional payment for dependents were then met.  38 U.S.C.A.	 § 1115.

The Veteran submitted an original claim for dependency benefits for her spouse and child (on a VA Form 21-686c, Declaration of Status of Dependents) that was received by VA on August 25, 2009.  This claim for additional benefits was granted by the RO in a September 2009 decision, which granted dependency benefits for the Veteran's spouse and child effective September 1, 2009, the first day of the first month after receipt of the claim for dependency benefits. 

The Board finds that no communications were received prior to August 25, 2009 that could be construed as a formal or informal claim for dependency benefits for either the Veteran's spouse or child.  The earliest evidence of any kind associated with the act or intention of filing a claim for dependency benefits is the August 2009 dependency claim from the Veteran with associated birth certificate for her child and marriage certificate.  

While the Veteran gave birth to her child in October 2007 and married her then-spouse in November 2007, she did not notify VA within one year of either event.  38 C.F.R. § 3.401(b)(1)(i).  Rather the Veteran submitted the birth certificate and marriage license in August 2009 in connection with filing the claim for dependency benefits.  No evidence of the birth of the Veteran's child or her marriage to her then-spouse was provided to VA before August 25, 2009.  38 C.F.R. § 3.401(b)(1)(ii).  Additionally, evidence of dependency was not received within one year of the July 2006 rating decision from which the threshold criteria for basic entitlement to additional payment for dependents was first met and the only rating decision prior to the claim for dependency benefits.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.401(b)(3).    

With regard to the contention that the Veteran did not receive the July 2006 rating decision and associated notification letter or that she submitted a claim for dependency benefits in December 2007 shortly following the birth of her child and marriage to her then-spouse, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); see also Ashley v. Derwinski,	 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  

In this case, the Board finds that the presumption of administrative regularity showing that VA did not receive a claim for dependency benefits until August 25, 2009 has not been rebutted by clear evidence to the contrary.  The Veteran's recent assertions that she did not receive the July 2006 rating decision and associated notification letter and that she submitted a claim for dependency benefits in December 2007 do not constitute clear evidence to rebut the presumption that a claim for dependency benefits was not received at VA prior to August 25, 2009.  The July 2006 rating decision and associated notice letter - which informed the Veteran that she was being paid as a single veteran with no dependents - was mailed on August 26, 2006 to the Veteran's then address of record.  Review of the claims file does not reflect that the rating decision was returned to sender or in any way marked as undeliverable.  Further, at the February 2017 Board hearing, the Veteran specifically acknowledging that "about three months after [she] was discharged in July 2006, [she] received a letter saying that [she] was awarded at 30 percent."  See Board hearing transcript at 4.   

The Board further finds that the Veteran's testimony at the February 2017 Board hearing that she filed for dependency benefits in December 2007 and that VA must have misplaced/lost the claim, while competent, is inconsistent with the other, more contemporaneous evidence of record, including the Veteran's own prior statements, so is not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In direct contradiction of this contention, in the August 2010 notice of disagreement, the Veteran specifically contended that, because VA allegedly failed to notify her of the award of disability benefits in 2006, she had no way of knowing that she was entitled to dependency benefits prior to 2009.  Based on the above, the Board finds that there is not clear evidence to rebut the presumption of administrative regularity with regard to VA providing the Veteran the July 2006 rating decision and August 2006 notification letter or that VA misplaced a dependency claim allegedly filed by the Veteran in 2007.  


With respect to the Veteran's contention that VA paid for the prenatal care, birth, and circumcision of her child and therefore was on notice that she had a dependent and should have affirmatively sent her information on how to add a child to her disability benefits, a review of the claims file reflects that no evidence of birth or marriage was shared with VA before August 25, 2009.  With regard to the Veteran's contention that VA was on constructive notice of her child through VA treatment records, such a fact known to one part of VA does not constitute an informal claim because it does not identify the benefit sought; the mere reference in treatment (medical) records to a disability (or in this case a child) is not a claim.  See 
38 C.F.R. § 3.155; see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought); Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits).  Further, the Veteran's assertion in the August 2010 notice of disagreement that she made repeated calls to VA prior to the September 2009 decision in an attempt to determine her level of disability compensation does not indicate intent to file for dependency benefits.  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim on August 25, 2009.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence shows that the Veteran separated from active service in July 2006, she first filed a claim for dependency benefits for her child and spouse on August 25, 2009, and an effective date of September 1, 2009 for the grant of additional compensation based on dependency was assigned.  On these facts, because the earliest effective date legally possible has 

been assigned, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, an effective date earlier than September 1, 2009 for dependency benefits for the Veteran's child and spouse is not warranted.   


ORDER

An effective date earlier than September 1, 2009 for dependency benefits for the Veteran's child and spouse is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


